TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00311-CV



                                          R. D., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-FM-15-004010, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                  O R D E R AND M E M O R A N D U M O P I N I O N

PER CURIAM

                R.D. filed a motion for extension of time to file his brief, allowing the district court

to hear and consider his pending motions to dismiss his counsel and for appointment of new

appellate counsel.

                The appeal is abated.1 A supplemental clerk’s record containing copies of all findings

and orders from this hearing and a transcription of the court reporter’s notes shall be filed with this

Court no later than August 16, 2016.

                It is order on July 27, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Abated and Remanded

Filed: July 27, 2016


       1
           We express no opinion on the merits of R.D.’s motions.